Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: A rear suspension member (RSM) transfer assembly for transferring an RSM from a sub- assembly line to a main assembly line, the RSM transfer assembly comprising:
a first RSM lifter configured to travel laterally between the sub-assembly line and the main assembly line, the first RSM lifter comprising a lifting body and a rotatable arm, the first RSM lifter is configured to retrieve the RSM from the sub-assembly line and transport the RSM to the main assembly line;
an RSM buffer for receiving the RSM from the first RSM lifter and transporting the RSM through a plurality of resting positions; and
a second RSM lifter for receiving the RSM from the RSM buffer, and the second RSM lifter raising the RSM into position for installation on a vehicle, as claimed.




retrieving the RSM from the sub-assembly line with a first RSM lifter;
transporting the RSM carrying the first RSM lifter to an RSM buffer;
transporting the RSM through a plurality of resting positions with the RSM buffer;
receiving the RSM from the RSM buffer with a second RSM lifter; and
lifting the RSM with the second RSM lifter into position for installation on a vehicle, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655